Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.
The Applicant argues the prior art (US Pub. No. 2020/0366895 hereinafter “De Luxán Hernández” and US Pub. No. 2020/0084447 hereinafter “Zhao”) fails to teach or suggest the limitations of independent claim 1. Specifically, the Applicant argues Zhao fails to teach or suggest determining whether a size of the primary transform is at least 4x4 (page 3 of Applicant’s remarks). The examiner points to the rejection of claim 1 in the Non-Final Office action dated February 15, 2022, where the examiner relied on Hsieh (US Pub. No. 2018/0103252) to teach determining whether a size of the primary transform is at least 4x4 (par. [0174]).
The Applicant further argues De Luxán Hernández fails to teach the limitations of claim 7. The Applicant specifically argues that claim 7 is based on claim 1 which states “applying a secondary transform” so the secondary transform of claim 7 is not disabled. The examiner notes the limitations of claim 7 partially recite “wherein applying the secondary transform is further based on the type of partition used for the current block of video data”. De Luxán Hernández discloses that secondary transforms may be disable if a block is coded using intra-prediction mode in the partitioning manner shown in Figures 4-7 (paragraph [0063]). Therefore, the application of the secondary transform in De Luxán Hernández is based on the type of partition used for the current block of video data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-10, 13-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Luxán Hernández (US 2020/0366895) in view of Zhao et al. (US 2020/0084447) further in view of Hsieh et al. (US 2018/0103252).

Regarding claim 1 De Luxán Hernández discloses a method of coding video data, the method comprising: 
determining whether intra sub-partitioning is applied to a current block of video data (intra_subpartitions_mode_flag indicating that the intra coded block is an intra subpartiton block – [0104]); 
applying a primary transform to the current block of video data to generate primary transform coefficients (transforming residual blocks – [0003], transformer 28 in Figure 1).
De Luxán Hernández discloses the application of intra sub-partitioning (intra_subpartitions_mode_flag indicating that the intra coded block is an intra subpartiton block – [0104]) and the application of a secondary transform to primary transform coefficients (paragraph [0063]). 
However, fails to explicitly disclose based on intra mode being applied, determining whether a size of the primary transform is at least a predetermined size, wherein the predetermined size is 4x4; based on the intra mode being applied and the size of the primary transform being at least the predetermined size, applying a secondary transform to the primary transform coefficients; and coding the current block of the video data based on the primary transform and the secondary transform.
In his disclosure Zhao teaches based on intra mode being applied, determining whether a size of the primary transform is at least a predetermined size (if both width and height of a transform coefficient block is 8x8, then an 8x8 non-separable secondary transform is applied to a top-left 8x8 region of a transform coefficient – [0023]); based on the intra mode being applied and the size of the primary transform being at least the predetermined size, applying a secondary transform to the primary transform coefficients (if both width and height of a transform coefficient block is 8x8, then an 8x8 non-separable secondary transform is applied to a top-left 8x8 region of a transform coefficient – [0023]); and coding the current block of the video data based on the primary transform and the secondary transform (result of entropy coder 545 in Figure 5).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhao into the teachings of De Luxán Hernández because such incorporation minimizes the complexity of the process (par. [0023]).
However, fails to explicitly disclose a primary transform is at least a predetermined size, wherein the predetermined size is 4x4.
In his disclosure Hsieh teaches a primary transform is at least a predetermined size, wherein the predetermined size is 4x4 (primary transform size is 4x4 – [0174]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hsieh into the teachings of De Luxán Hernández because such incorporation reduces energy usage of the video decoder and video encoder (par. [0026]).

Regarding claim 4 De Luxán Hernández discloses the method of claim 1. However, fails to explicitly disclose wherein the secondary transform is applied to less than all the primary transform coefficients for the current block of video data.
In his disclosure Zhao teaches the secondary transform is applied to less than all the primary transform coefficients for the current block of video data (applying a non-separable secondary transform to a top left region of a transform coefficient block – [0023]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhao into the teachings of De Luxán Hernández because such incorporation minimizes the complexity of the process (par. [0023]).

Regarding claim 5 De Luxán Hernández discloses the method of claim 1. However, fails to explicitly disclose wherein the secondary transform is a non-separable transform.
In his disclosure Zhao teaches wherein the secondary transform is a non-separable transform (a 4x4 non-separable secondary transform is applied – [0023]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhao into the teachings of De Luxán Hernández because such incorporation minimizes the complexity of the process (par. [0023]).

Regarding claim 7 De Luxán Hernández discloses the method of claim 1, wherein determining whether intra sub-partitioning is applied further comprises determining a type of partition used for the current block of video data and the wherein applying the secondary transform is further based on based on the type of partition used for the current block of video data (all tools related to transformation and inverse transformation used by encoder/decoder may use for other blocks, such as mode dependent non-separable secondary transforms, may be disabled if block 80 is coded using intra-prediction mode in the partitioning manner shown in Figures 4-7 – [0073]; note Figures 4-7 show two options/ways block 80 can be partitioned, vertical partitioning option and horizontal partitioning option).

Regarding claim 8 De Luxán Hernández discloses the method of claim 7, wherein the type of partition used is a binary-tree partition (quadtree subdivisions – [0032, 0062, 0065, 0073]).

Regarding claim 9 De Luxán Hernández discloses the method of claim 1, wherein coding comprises encoding (entropy encoder 34 of Figure 1) a quad-tree partition (quadtree subdivisions – [0032, 0062, 0065, 0073]). 

Claim 10 corresponds to the device performing the method of claim 1. Therefore, claim 10 is being rejected on the same basis as claim 1. It is noted De Luxán Hernández further discloses a memory (memory device – [0108, 0117]) and one or more processors (microprocessor – [0106]).

Claim 13 corresponds to the device performing the method of claim 4. Therefore, claim 13 is being rejected on the same basis as claim 4.

Claim 14 corresponds to the device performing the method of claim 5. Therefore, claim 14 is being rejected on the same basis as claim 5.

Claim 16 corresponds to the device performing the method of claim 7. Therefore, claim 16 is being rejected on the same basis as claim 7.

Claim 17 corresponds to the device performing the method of claim 8. Therefore, claim 17 is being rejected on the same basis as claim 8.

Claim 18 corresponds to a non-transitory computer-readable storage medium having stored thereon instructions that when executed causes one or more processors to perform the method of claim 1. Therefore, claim 18 is being rejected on the same basis as claim 1.

Claim 20 corresponds to a non-transitory computer-readable storage medium having stored thereon instructions that when executed causes one or more processors to perform the method of claim 5. Therefore, claim 20 is being rejected on the same basis as claim 5.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Luxán Hernández (US 2020/0366895) in view of Zhao et al. (US 2020/0084447) further in view of Hsieh et al. (US 2018/0103252) further in view of Kim et al. (US 2021/0227213).

Regarding claim 3 De Luxán Hernández the method of claim 1. However, fails to explicitly disclose wherein the secondary transform is applied to all the primary transform coefficients for the current block of video data.
In his disclosure Kim teaches wherein the secondary transform is applied to all the primary transform coefficients for the current block of video data (applying secondary transform to each residual block – [0109]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of De Luxán Hernández because such incorporation allows to improve coding efficiency by performing secondary transform for a region where it is difficult to concentrate energy in a low frequency region only by primary transform (par. [0109]).

Claim 12 corresponds to the device performing the method of claim 3. Therefore, claim 12 is being rejected on the same basis as claim 3.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Luxán Hernández (US 2020/0366895) in view of Zhao et al. (US 2020/0084447) further in view of Hsieh et al. (US 2018/0103252) further in view of Jun et al. (US 2020/0366900).

Regarding claim 6 De Luxán Hernández discloses the method of claim 1. However, fails to explicitly disclose wherein the secondary transform is a separable transform.
In his disclosure Jun teaches the secondary transform is a separable transform (secondary transform performing a separable transform – [0555]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jun into the teachings of De Luxán Hernández because such incorporation increases the energy concentration on transform coefficients (par. [0555]).

Claim 15 corresponds to the device performing the method of claim 6. Therefore, claim 15 is being rejected on the same basis as claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482